Buchanan, J.
This is a conviction under the 94th section of the Act of 1855, “ relative to crimes and offences,” for retailing spirituous liquors, without previously obtaining a license.
The appellant contends that the proceeding should have been by civil suit, and not by indictment.
The cases quoted by him (3 Rob. 55, and 12 Rob. 48) have no application to the present. Those were prosecutions under Statutes of 1806 and 1814, totally different in their objects and phraseology from that now under consideration. In both those Statutes, the penalty was nothing more than afine, which, by the Act of 1806, was to be recovered by suit before any competent tribunal ; and by that of 1814, on motion of the District Attorney.
In the present case, no such forms of proceeding are prescribed; and in case of conviction, the offender is not only fined, but is sentenced in default of payment of the fine to imprisonment.
Judgment affirmed, with costs.